Assumption Agreement, executed October 13, 2006, between the Company and
CorCell, Inc.
EX-10.79

Exhibit 10.79







ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made and entered
into to be effective as of the 12th day of October, 2006, by and between
CorCell, Inc., a Delaware corporation (“Seller”), and Cord Blood America, Inc.,
a Florida corporation (“Buyer”).

BACKGROUND

This Agreement is made pursuant to the Asset Purchase Agreement (the “Asset
Purchase Agreement”) of even date herewith by and between Seller and Buyer, in
which Seller is concurrently herewith selling, transferring, conveying,
assigning and delivering to Buyer the Acquired Assets, as defined in the Asset
Purchase Agreement.  Capitalized terms used and not defined herein shall have
the meanings given to them in the Asset Purchase Agreement.

Pursuant to the Asset Purchase Agreement, as part of the consideration for the
Acquired Assets, Buyer is required to assume and agree to perform, pay or
discharge, when due, certain Assumed Obligations, as defined in the Asset
Purchase Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby covenant and agree as follows:

1.

Seller herby assigns, and Buyer hereby assumes and agrees to pay, perform and
discharge, in accordance with their terms, the Assumed Obligations.

2.

The assumption by Buyer of the Assumed Obligations shall not be construed to
defeat, impair or limit in any way the rights, claims or remedies of Buyer under
the Asset Purchase Agreement.

3.

Nothing contained herein shall change, amend, extend or alter (nor shall it be
deemed or construed as changing, amending, extending or altering) the terms or
conditions of the Asset Purchase Agreement in any manner whatsoever.  This
instrument does not create or establish liabilities or obligations not otherwise
created or existing under or pursuant to the Asset Purchase Agreement.  In the
event of any conflict or other difference between the Asset Purchase Agreement
and this instrument, the provisions of the Asset Purchase Agreement shall
control.

4.  Nothing contained herein shall confer any rights on any third party or in
any way enhance or expand the rights of any third party with respect to any of
the Assumed Obligations, and Buyer reserves any and all defenses, rights of
offset, claims and counterclaims that either the Seller or Buyer may have with
respect to any of the Assumed Obligations.

5.  This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the State of Delaware applicable to contracts to be
performed entirely within that state, without giving effect to the principles of
conflicts of law thereof.











--------------------------------------------------------------------------------







6.  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns; provided, however,
that no party may assign any of its rights or delegate any of its duties under
this Agreement without the prior written consent of the other parties hereto.  

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the day and year first above written.







SELLER:

 

CORCELL, INC.,

a Delaware corporation

 

 

 

By:

/s/ Marcia A. Laleman

 

Name:

Marcia A. Laleman

 

Title:

President







BUYER:

 

CORD BLOOD AMERICA, INC.,

a Florida corporation

 

 

 

By:

/s/ Matthew Schissler

 

Name:

Matthew Schissler

 

Title:

Chairman and Chief Executive Officer


















